Citation Nr: 0823418	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the veteran's claim of entitlement to 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In conjunction with the veteran's appeal, she requested a 
hearing, and was scheduled for a videoconference hearing on 
June 16, 2008, in Louisiana.  Subsequently, the veteran 
informed the RO that she had been displaced due to Hurricane 
Katrina, had not returned to Louisiana since that time, now 
resided in Texas, had not been informed of her hearing date 
until recently, and had no transportation to Louisiana.  As 
such, the veteran requested that her file be transferred to 
the Waco, Texas, office, and that she be rescheduled for a 
hearing. 

As such, the Board finds that the veteran's claims file 
should be transferred to the Waco, Texas, RO, and she should 
be rescheduled for a videoconference hearing in conjunction 
with her case. The case is therefore being returned to the RO 
so that a videoconference hearing can be scheduled.  See 38 
C.F.R. § 20.703 (2007). 

The Board regrets the additional delay in adjudicating the 
veteran's claim that this remand will create.  However, this 
remand is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is remanded to the AMC/RO for the 
following action:

The AMC/RO should transfer the veteran's claims files to 
the jurisdiction of the Waco, Texas RO and that RO 
should schedule the veteran for a videoconference 
hearing there before a Veterans Law Judge. 

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




